Title: [Diary entry: 9 October 1788]
From: Washington, George
To: 

Thursday 9th. Thermometer at 58 in the Morning—63 at Noon and 63 at Night. Clear calm, warm and remarkably pleasant all day. Towards night a light breeze came up from the Eastward. Visited all the Plantations. In the Neck—the People having pulled up all the Pease that were planted in Hills had begun to dig the Irish Potatoes between the Corn rows in order to Sow Rye. The Carts and Waggon were getting in the Pease and one man was cutting down with a scythe those Pease which had been sown in Broadcast. Six plows were plowing the grd. where the Pease grew in Hills for wheat & 1 pr. of dble. harrows covering it, but finding the ground to work very loose & mellow I directed what remained unplowed of the ground to be sowed before plowing that the Wheat might be plowed in—the harrows to follow after; first as the plows run, & then to cross; that the ground might be made level and fit for the reception of Seeds. From Muddy hole, all the hands had gone to Dogue run. At Dogue run—Two Carts, and all the other hands were employed

in getting in the Fodder which they finished doing in the evening. With the Ditchers, House People &ca. the Flax at this place was taken up tied in bundles, and heaped to be Housed. At French’s—all hands, together with those from the Ferry were employed in and about the fodder, and sending to the Mansion House the rotted Flax. At the Ferry—the People were aiding as above at French’s. Cut the young bay Stallion Colts which (at first) were designed for stud Horses—the one rising 3 & the other 2 Years old. Also cut 3 sorrel & a black colt from frenchs. One of the first must have been 3 years old last spring—another of them 2 years old and the third one year old. The black was two years old last Spring. The Revd. Mr. Keith, and Doctr. Craik dined here and went away afterwards.